Citation Nr: 0115651	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  97-22 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1984 to January 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for both an acquired psychiatric disorder, 
to include a major depressive disorder and a mixed 
personality disorder.  

In connection with his appeal, the veteran testified before a 
hearing officer at the RO in July 1997; a transcript of that 
hearing is associated with the claims file.  At the hearing, 
the veteran expressly withdrew his claim for service 
connection for a mixed personality disorder.  Additional 
evidence was submitted at the hearing.  

In May 1998, the Board remanded the case and requested that 
the June 1996 examiner, who had entered an opinion, review 
the file.  The RO failed to comply with the Board's request.  

In December 2000, the Board again remanded the case for the 
RO to comply with the Board's May 1998 remand.  By letter 
dated in March 2001, the RO was notified that the VA examiner 
who had performed the June 1996 examination was not 
available.  The veteran was afforded an additional VA 
examination in July 2000.  Thus, the Board will proceed with 
adjudication of this matter. 


FINDING OF FACT

The record does not contain a competent diagnosis of an 
acquired psychiatric disorder related to service.  




CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in 
service.  38 U.S.C.A. § 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was 
hospitalized at Bethesda Naval Hospital in December 1984.  He 
presented with a self-inflicted laceration of his right 
wrist.  He reported that the wound was made with a razor 
blade and indicated that it was done in an effort to secure a 
discharge.  He denied suicidal intent.  The examiner stated 
that the veteran was considered fully competent for his 
actions and the report notes that alcohol consumption was 
thought to have contributed to the incident.  The diagnoses 
at discharge the following day were:

	Axis I:		Adjustment disorder with depressed mood
	Axis II:	Mixed personality disorder
	Axis III:	Self-inflicted laceration of the right arm.  

The examiner commented that while the veteran was fit for 
full duty, it was strongly recommended that he be considered 
for administrative separation, as his behavior did not seem 
to be consistent with that required by a productive member of 
the U. S. Marine Corps.  The examiner opined that the veteran 
would continue to be a problem administratively if not 
administratively separated.  

The records indicate that the veteran was administratively 
separated in January 1985.  The separation examination report 
dated that same month indicates that psychiatric evaluation 
was normal.  A scar was noted on his wrist.  No diagnoses 
were listed in the summary of defects.  The examiner 
recommended that he decrease alcohol intake.  On the 
accompanying medical history, the veteran denied having 
depression or excessive worry.  

Private treatment records from a mental health center, dated 
from March 1992 to May 1997, show diagnoses of cocaine 
dependence and alcohol dependence.  A treatment record dated 
in April 1992 shows a diagnosis of adjustment disorder with 
mixed emotional features.  

On VA examination in June 1996, the veteran reported a 
history of alcohol abuse and depression.  He stated that he 
had been depressed since service.  Following mental status 
examination, the examiner made the following comments:

It is beyond the scope of a 30 minute to one 
hour examination but I have known patient (sic) 
to arrive at a diagnosis of [a] personality 
disorder.  If accurate diagnosis is desired in 
this patient[,] hospitalization for observation 
and evaluation at a good [VA medical center] 
might be a consideration.  Likewise, complete 
psychological tests might be procured.  At this 
time, the patient is probably unable to compete 
for gainful employment.  This is for three 
concrete reasons.  Firstly, he is depressed, 
secondly, he is (sic) undergone recent back 
surgery, [and] thirdly, he has some disability 
from his injured left foot.  

The relevant diagnoses were major depressive disorder, with 
suicidal ideation and anhedonia and alcohol abuse not yet in 
remission.  His psychosocial stressors were noted to be 
severe, and included, living with depressive disorder, 
unemployment, an inability to compete for gainful 
employment, general inability to adapt to society in a 
productive manner.  

In his April 1997 substantive appeal, VA Form 9, the veteran 
reported that he was diagnosed with severe depression 
immediately following service discharge.  

At his personal hearing in July 1997 before a hearing officer 
at the RO, the veteran testified that he first began feeling 
depressed after AIT (Advanced Individual Training).  
Transcript at 2 (July 1997).  He stated that following 
separation, he was treated with antidepressants by his family 
physician, Dr. Swan, for depression, in 1986 in Alabama.  
Transcript at 6-8.  

On VA examination in July 1997, the examiner stated the 
veteran's medical records had been reviewed.  The examiner 
reported that the veteran presented records that showed 
diagnoses of acute anxiety reaction and alcoholism.  The 
veteran advised that he was under the care of a physician for 
pain.  The assessments were alcohol dependence and 
personality disorder, nos.  Stress was noted to be related to 
his chronic alcohol use.  In summary, the examiner stated 
that the veteran had a long history of alcohol abuse and a 
documented history of personality psychopathology.  He 
recommended psychotherapy as well as continued treatment for 
alcoholism.  In an addendum, the examiner stated that the 
veteran did not meet the diagnostic criteria for major 
depressive disorder.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §  1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c); 
4.9 (2000).  

Analysis

VA's duty to provide notice and assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist him in 
obtaining such evidence, provided the evidence is 
sufficiently identified and he provides the necessary release 
to obtain the evidence.  VA has no duty to assist the veteran 
in developing the evidence unless a reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts to obtain the 
records, and describe any further action to be taken to 
obtain the records.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5103 and 5103A).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation insofar as VA has already met all obligations 
to the veteran under this new legislation.  His application 
is complete, and there is therefore, the duty to advise him 
of the information necessary to complete the application has 
been met.  VA has advised him of the criteria for service 
connection, and in so doing has advised him of the evidence 
necessary to substantiate that claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The veteran has been afforded opportunity to submit argument 
in support of his claim and has done so.  To the extent that 
the veteran reported treatment by Dr. Swan in 1986, the Board 
notes that he failed to respond to the RO's May 1998 request 
for information as to all post service treatment for a 
psychiatric disorder.  As to the March 1997 records presented 
at the July 2000 VA examination reportedly showing a 
diagnosis of acute anxiety disorder, the veteran did not 
submit those records.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Further, the Board notes that while the veteran reported, 
during the July 2000 VA examination that he was currently 
treated by Dr. Kerzie, he stated that such treatment was for 
pain rather than for a psychiatric disorder.  In any case, as 
noted above, he has failed to provide the records or 
information associated with the alleged treatment, to include 
authorizations for release of information.  Thus, the Board 
finds that the duty to assist has been satisfied.  

As noted above, a claim for service-connection for a 
disability must be accompanied by evidence, establishing that 
the claimant currently has the claimed disability.  Absent 
proof of a present disability there can be no award of 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Service medical records reflect that the veteran slashed his 
wrist in an attempt to secure a discharge.  While a December 
1984 record of hospitalization shows that he was diagnosed 
with adjustment disorder with depressed mood at that time, 
the psychiatric examination at separation the following month 
was normal; he denied having depression.  

The Board notes that the December 1984 hospital report also 
shows that he was diagnosed with a personality disorder.  
However, service connection may not be allowed for a 
personality disorder as that disorder is not a disease or 
injury within the meaning of applicable legislation referable 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2000).  
In any case, as noted above, the veteran has withdrawn his 
claim for service connection for a personality disorder.  

The Board acknowledges that the June 1996 VA examiner 
diagnosed major depressive disorder, with suicidal ideation 
and anhedonia.  However, that examiner indicated that he was 
not competent to render such a diagnosis.  In any case, he 
did not relate any psychiatric disorder, if present, to 
service.  

The July 2000 VA examiner specifically stated that the 
veteran did not meet the criteria for a diagnosis of major 
depressive disorder.  The Board finds this opinion to be more 
probative in that the examiner indicated that he was 
competent to render an opinion regarding a psychiatric 
disorder and had benefit of the veteran's medical records in 
doing so.  Further, while the examiner indicated that the 
veteran had stress, he related it to chronic alcohol use.  
The Board notes that service connection may not be granted 
for disability, which results from primary abuse of alcohol 
or drugs.  See 38 U.S.C.A. §§ 105, 1110, 1131 (West 1991); 38 
C.F.R. § 3.301 (2000).  In any event, there is no competent 
opinion attributing any current psychiatric disorder to the 
veteran's service.  

The preponderance of the evidence establishes that the 
veteran does not have a chronic acquired psychiatric disorder 
at this time.  In addition, there is no competent evidence of 
an acquired psychiatric disorder in service and no competent 
evidence linking an acquired psychiatric disorder to service.  
Professionals have attributed inservice manifestations to a 
personality disorder.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  To 
the extent that the veteran has asserted that he has an 
acquired psychiatric disorder that is related to service, his 
opinion has been refuted by professionals and his own opinion 
is not competent.

ORDER

Service connection for a psychiatric disorder is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

